FILED
                                                                                   May 26, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA
                                                                                 SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 21-0248 (Harrison County 19-F-195)

Malik Corbin Christopher Edler,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Malik Corbin Christopher Edler, by counsel George J. Cosenza, appeals from
the Circuit Court of Harrison County’s March 8, 2021, sentencing order. The State of West
Virginia, by counsel Patrick Morrisey and Scott E. Johnson, filed a response in support of the
circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        Petitioner was indicted by the Harrison County Grand Jury and was charged with
possession with the intent to deliver a controlled substance, marijuana; first-degree robbery;
malicious assault; assault during the commission of a felony or attempt to commit a felony; two
counts of use or presentation of a firearm during commission of a felony; and murder. On
November 9, 2020, petitioner pled guilty to possession with intent to deliver a controlled
substance; unlawful assault, a lesser included offense of malicious assault; use or presentation of
a firearm during the commission of a felony; and voluntary manslaughter, a lesser included offense
of murder. At the plea hearing, the court inquired of petitioner about the events that gave rise to
the plea agreement:

               PETITIONER: On the unlawful assault, I struck Samantha [Bailey] with the
       intent to injure her.

               THE COURT: What did you strike her with?


                                                  1
               PETITIONER: A firearm. And, then I shot and killed Mr. Rex Bailey with
       a firearm.

               THE COURT: What about the possession with intent to deliver the
       controlled substance, the marijuana?

              PETITIONER: I had some weed, some marijuana, and I possessed it in my
       house with the intent to deliver it.

               THE COURT: What about the $650.00? [Defense Counsel]: [T]hat’s Count
       Five.

              [DEFENSE COUNSEL]: Count Five, Your Honor, is the presentation of a
       firearm regarding unlawful assault.

              THE COURT: No, Count Five is the use or presentation of a firearm during
       the commission of the felony offense of robbery.

               PETITIONER: I took the money from [the minor S.S.] with a firearm.

               THE COURT: [Defense Counsel], are you aware of any affirmative defense
       your client would have to any of these charges for which he’s entered a plea of
       guilty?

               DEFENSE COUNSEL: No.

        The State also proffered its proof in support of petitioner’s guilty pleas. Specifically, the
State proffered that it would have offered testimony that a drug deal was set up with petitioner on
March 7, 2019, to deliver marijuana and that petitioner possessed the marijuana. Further, the State
informed the court that Samantha Bailey would have testified that petitioner pistol-whipped her
with a firearm and that she required medical treatment, including staples to her head, as a result of
the incident. The State also proffered that it would rely on the testimony of the minor, S.S., the
victim of the robbery, who would testify that petitioner presented a firearm and took money from
him. Per the State’s proffer, the physical evidence included six spent shell casings. Further, the
State indicated that it would provide testimony from the medical examiner, as well as petitioner’s
admission to shooting Rex Bailey.

        The court’s acceptance of petitioner’s guilty pleas was held in abeyance while the court
sought responses from the parties about one of the charges. On January 25, 2021, the court held a
hearing on petitioner’s plea agreement and sentencing. Petitioner advised the court that he wished
to withdraw his guilty pleas. Ultimately, the court denied petitioner’s oral motion finding, among
other reasons, that “the defendant did not set forth a fair and just reason for the withdrawal of his
guilty pleas” and that “the defendant had been advised at the plea hearing of the possible maximum
penalties and consequences for each of the offense[s] in which he entered guilty pleas.”




                                                 2
         The court sentenced petitioner to an indeterminate term of imprisonment of not less than
one year nor more than five years, with 674 days of credit for days previously served, for the
possession with intent to deliver a controlled substance charge, as contained in count one of the
indictment; to an indeterminate term of imprisonment of not less than one year nor more than five
years for unlawful assault, as contained in count three of the indictment, with the term to run
consecutively to count one; to a determinate term of seven years in prison for the use or
presentation of a firearm during the commission of a felony, as contained in count five of the
indictment, with the term to run consecutively to the term of count three; and to a determinate term
of fifteen years in prison for voluntary manslaughter, with the term to run consecutively to count
five. At the sentencing hearing, the court noted that a lesser sentence or alternative sentence was
not warranted in this case because “the defendant had received numerous benefits in the plea
agreement and the seriousness of the offenses.”

         Petitioner appeals from the March 8, 2021, sentencing order. On appeal, petitioner argues
that his sentence violates the proportionality principle contained in the West Virginia Constitution.
Respondent maintains that petitioner’s claim of a constitutionally disproportionate sentence fails
since his sentence was within the sentencing limitations for the crimes for which he pled guilty
and his sentence was not enhanced pursuant to a recidivist statute.

         We have consistently maintained that our review of sentencing orders is limited. We review
sentencing orders “under a deferential abuse of discretion standard, unless the order violates
statutory or constitutional commands.” Syl. Pt. 1, in part, State v. Adams, 211 W. Va. 231, 565
S.E.2d 353 (2002) (citation omitted). “Sentences imposed by the trial court, if within statutory
limits and if not based on some [im]permissible factor, are not subject to appellate review.” Syl.
Pt. 4, State v. Goodnight, 169 W. Va. 366, 287 S.E.2d 504 (1982). “It is not the proper prerogative
of this Court to substitute its judgment for that of the trial court on sentencing matters, so long as
the appellant’s sentence was within the statutory limits, was not based upon any impermissible
factors, and did not violate constitutional principles.” State v. Georgius, 225 W. Va. 716, 722, 696
S.E.2d 18, 24 (2010).

        Petitioner asserts that his sentence was disproportionate to the crimes he committed
pursuant to Article III, § 5 of the West Virginia Constitution. We have held that “[w]hile our
constitutional proportionality standards theoretically can apply to any criminal sentence, they are
basically applicable to those sentences where there is either no fixed maximum set by statute or
where there is a life recidivist sentence.” Syl. Pt. 4, Wanstreet v. Bordenkircher, 166 W. Va. 523,
276 S.E.2d 205 (1981). Here, all of the offenses that petitioner pled guilty to contained sentencing
limits and the circuit court sentenced petitioner within those limits. Moreover, petitioner was not
sentenced pursuant to a recidivist statute. Finally, we are not persuaded by petitioner’s argument
that his sentence “shocks the consciousness” where he was sentenced within the sentencing
guidelines to offenses to which he pled guilty. Thus, we refuse to disturb his sentences on appeal.

       Petitioner also claims that the circuit court erroneously denied him classification as a
youthful offender, considering that he had no significant criminal history, that he fully cooperated
with law enforcement, and he was a model prisoner. This Court reviews the circuit court’s decision




                                                  3
to deny youthful offender status to a petitioner only for abuse of discretion. 1 Here, the court
declined to grant petitioner youthful offender status due to the seriousness of petitioner’s offenses,
which included the shooting death of one person and the serious injury to another, and the
numerous benefits petitioner received as part of his plea agreement. Thus, we refuse to find that
the court abused its discretion in declining to grant petitioner youthful offender status.

       Petitioner also claims that the circuit court erred in ruling that his sentences should be
served consecutively, instead of concurrently. However, the default rule in West Virginia is that
sentences are to run consecutively. See, e.g. State v. Marcum, 238 W. Va. 26, 32, 792 S.E.2d 37,
43 (2016). Accordingly, we decline to disturb this ruling on appeal.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

ISSUED: May 26, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton

NOT PARTICIPATING:

Justice C. Haley Bunn




       1
           We have noted that

       a circuit court may suspend the imposition of sentencing any young adult who was
       convicted of or pled guilty to a felony under the provisions of the Act. When this
       occurs, the young adult offenders are instead assigned to a young adult offenders
       facility. “Classification of an individual as a youthful offender rests within the
       sound discretion of the circuit court.” State v. Allen, 208 W.Va. 144, 157, 539
       S.E.2d 87, 100 (1999). When deciding whether to sentence a criminal defendant as
       a young adult offender, the circuit court should consider the defendant’s
       background and prospects for rehabilitation. State v. Herman, 161 W.Va. 371, 376,
       242 S.E.2d 559, 561 (1978).

State v. Brewster, 213 W.Va. 227, 229, 579 S.E.2d 715, 717 (2003).

                                                  4